Exhibit 10.19



[g286883kii001.jpg]
Celgene Corporation
Management Incentive Plan (MIP)



Interpretation
This Celgene Management Incentive Plan (the “MIP” or the “Plan”) document, which
is voluntarily established by the Company, exclusively applies in respect of the
MIP in the Plan Year, which runs from 1 January to 31 December. A new plan, if
any, may be adopted for each year and may contain different terms, including but
not limited to different terms as to criteria, weighting and/or levels of Bonus
Target, in each case, as determined in the sole discretion of the Compensation
Committee. Therefore, the Plan does not create any vested rights for any
employees to receive any similar payments in the future, even if such payments
have been granted repeatedly in the past.


Purpose
The purpose of the Plan is to annually drive the attainment of key quantifiable
objectives and reward performance that the Company believes is critical to the
success of the Celgene Group. This Plan also drives the overall success of the
Celgene Group by rewarding employees who achieve results through leadership and
behaviors that demonstrate the Celgene Values.


Definitions
In this Plan document, the terms are defined as follows:


"Active Employee" refers to an employee whilst in Active Employment.


"Active Employment" means remunerated performance of work duties for Celgene and
any Employing Entity and, to avoid doubt, does not include extended-sick leave
or disability, family leave or other leaves of absence whether remunerated or
otherwise.


“Bonus Target” is the target associated with an employee’s position as of 31
December of the Plan Year. Bonus Targets can be expressed as either a percent of
Eligible Earnings or as a fixed dollar amount. At the discretion of management,
employees who transfer into a position with a lower target will maintain their
higher target through the end of the plan year and transition to the new target
on January 1 of the following plan year.


“Cause” means (a) a material breach of any agreement you have with the Company,
including, but not limited to, the Inventions and Confidentiality and Code of
Business Conduct; (b) a felony or any other crime involving dishonesty, breach
of trust, moral turpitude, or physical harm to any person (including, but not
limited to, the Company or any of its employees); (c) an act of fraud,
misconduct, or dishonesty in connection with the business of the Company; (d)
failure to satisfactorily or adequately perform your duties hereunder as
determined by the Company based upon objective facts, including, but not limited
to, your inability to achieve goals, inability to work with others,
insubordination or excessive tardiness; (e) an overall performance rating of
Below Expectations on an annual performance assessment; (f) your receipt of a
Final Written Warning for any reason; or (g) insobriety or other substance abuse
during work activities.


"Celgene" or "the Company" means Celgene Corporation and its successors.


"Celgene Group" means Celgene and its subsidiaries.


“Celgene Values” are defined as the qualities we look for in our employees, how
we treat each other, the environment we create together and why we come to work
every day. Appendix 6 contains the Celgene Values.


“Compensation Committee" means the Management Compensation and Development
Committee of the Company’s Board of Directors.


“Eligible Earnings” means base salary, fixed cash salary and any lump sum merit
increases earned while in Active Employment within the Plan Year. The term
“Eligible Earnings” will be computed before reduction for pre-tax contributions
to any non-qualified deferred compensation plan and/or any employee benefit plan
of any member of the Celgene Group pursuant to Sections 401(k) (US only), 125
and 132(f) of the Internal Revenue Code of 1986, as amended. The term “Eligible
Earnings” excludes any variable

1

--------------------------------------------------------------------------------



salary, salary in-kind, performance-related pay and benefits, cost of living
payments, one-time lump sum payments and any vacation or holiday pay if not
included in fixed cash salary. Overtime (OT) and shift differentials are
excluded, unless employee is classified as nonexempt and on US payroll, or
unless required by local regulations.


"Employing Entity" means, in respect of each employee, his or her Celgene Group
employing entity as listed in Appendix 5.             
“Management Committee” is a governing body containing key functional leaders
employed by the Company at the VP level and above.


“Individual Performance Score” is the numeric score that represents an
individual’s performance versus his/her goals. Each goal is scored, and then is
multiplied by the weight assigned to that goal. The final scores for all goals
(including Celgene Values goals for Associate Managers through Associate
Directors (Grades 8-11 or grade level equivalent) are added together to
determine the Individual Performance Score. Any earned extra credit points are
added to the final Individual Performance Score. The Individual Performance
Score ranges from 0 - 150, and with extra credit can reach a maximum of 200.


“Overall Performance Rating” is the letter grade associated with the Individual
Performance Score. Overall Performance Rating scores are as follows: S
(Superior), EE (Exceeds Expectations), AE (Achieves Expectations), NI (Needs
Improvement) and BE (Below Expectations). This overall performance rating
applies to Associate Managers through Associate Directors (Grades 8-11 or grade
level equivalent).


"Plan Year" means 1 January to 31 December of the same year.


“Retirement” is defined as an Active Employee’s termination of employment (other
than for Cause) on or after the attainment of at least age 55 and completion of
at least 5 years of service or the Rule of 65 with the Company or any Employing
Entity.


“Scope of Role” is a general categorization that pertains to a job’s
responsibility. Scope of Role and/or an employee’s grade level determine how the
final bonus amount is calculated using one or more of the following
measurements: corporate, divisional, functional, regional, sub-regional, country
and individual scores. Scope of Role is further defined in Appendix 1.


Eligibility
Celgene employees in salary grades 8 (Associate Manager or grade level
equivalent) and above who are not part of any other annual cash incentive plan
(i.e., Employee Incentive Plan or Sales Incentive Plan) are eligible to
participate in the Plan. Temporary employees (including interns), Post Doctoral
employees, leased employees and independent contractors are excluded from
participation in the Plan. Employment must have commenced on or before September
30th of the Plan Year and an employee must be Actively


Employed through December 31st of the Plan Year to participate in the program as
specified in further detail below. Employees on an approved leave of absence as


of December 31st of the Plan Year will receive their award on a prorated basis
based on earnings for actual days of employment by such employee during the Plan
Year, based upon performance versus objectives and manager approval.


Situation
Award Calculation
New Hires starting on or before September 30th
Award is prorated using eligible earnings (or a prorated fixed bonus amount)
based on the number of days worked in the Plan Year.
 
 
New Hires starting after September 30th
Not eligible.
 
 
Employee target decreases during the Plan Year (through transfer to a lower
position, demotion, career ladder placement, etc)
Generally, the higher target is maintained until the end of the performance year
and employee assumes lower target on January 1 of the following year. In the
case of demotions, Celgene reserves the right to immediately reduce the Bonus
Target amount or percentage, as applicable.
 
 


2

--------------------------------------------------------------------------------



Transfer from Employee Incentive Plan (EIP).
Award is calculated using the Bonus Target as of December 31st of the Plan Year.
If transfer occurs before the start of the 4th quarter, MIP goals and
measurements are to be established. If transfer occurs during the 4th quarter,
the EIP goals shall remain and the EIP score will be used to calculate the bonus
for the Plan Year.
 
 
Transfer to Employee Incentive Plan (EIP).
Award is calculated using the Bonus Target as of December 31st of the Plan Year.
If transfer occurs before 4th quarter, EIP goals and measurements are to be
established. If transfer occurs in the 4th quarter, the actual MIP score will be
used to calculate the bonus for the Plan Year.
 
 
Transfer to or from Sales Incentive Plan position to and from MIP position (as
applicable)
Award is prorated using eligible earnings (or a prorated fixed bonus amount) for
time in each plan. Proration is to the nearest quarter, per the Sales Incentive
Plan. Regardless of proration, there will be no overlap of plan eligibility.
Example: If employee transfers from SIP to MIP on June 15, he/she will be paid
out 2 quarters on SIP and 2 quarters on MIP. SIP payout is from Jan 1 through
June 30 and MIP payout is from July 1 through Dec 31.
 
 
Involuntary termination during the Plan Year (up to and including work through
December 31st) for reasons other than for Cause
Award is prorated using eligible earnings (or a prorated fixed bonus amount)
based on the number of days worked during the Plan Year and is typically paid at
target at time of termination, and is contingent upon agreeing to the terms of a
Separation Agreement, if applicable. Celgene Management, in its sole discretion,
may award payments at, above or below target based on latest estimates of
company and/or individual performance.
 
 
Involuntary termination after December 31 of the Plan Year for reasons other
than cause or gross misconduct, but prior to when the Plan Year MIP payments are
made.
Employee is eligible for a MIP award for the completed Plan Year; payment is
calculated using actual individual and company performance and is paid according
to schedule established for active employees. This means that performance
document must be completed and approved for employee (including ratings and
scores for each goal).


Employee is also eligible for a prorated MIP award for the following Plan Year
based on the number of days worked during that Plan Year and is typically paid
at target at the time of termination (see Involuntary termination during the
Plan Year section). Celgene Management, in its sole discretion, may award
payments at, above or below target based on latest estimates of Celgene
performance.
 
 
Voluntary termination after December 31 of the Plan Year, but prior to when MIP
payments are made
Employee is eligible for MIP award. Payment is calculated using actual
individual and company performance and is paid according to schedule established
for active employees.
 
 
Retirement during the Plan Year (up to and including work through December 31st)
Award is prorated using eligible earnings (or a prorated fixed bonus amount)
based on the number of days worked during the Plan Year and is typically paid at
target at time of retirement. Celgene Management may award payments at, above or
below target based on latest estimates of company performance. Employee must
meet eligibility age of at least 55 years and must have completed 5 or more
years of service or meet the Rule of 65.
 
 


3

--------------------------------------------------------------------------------



Retirement after December 31 of the Plan Year for reasons other than cause or
gross misconduct, but prior to when the Plan Year MIP payments are made.
Employee is eligible for a MIP award for the completed Plan Year; payment is
calculated using actual individual and company performance and is paid according
to schedule established for active employees. This means that performance
document must be completed and approved for employee (including ratings and
scores for each goal).


Employee is also eligible for a prorated MIP award for the following Plan Year
based on the number of days worked during that Plan Year and is typically paid
at target at the time of termination (see Involuntary termination during the
Plan Year section). Celgene Management, in its sole discretion, may award
payments at, above or below target based on latest estimates of Celgene
performance.
 
 
Death in Service
Award is prorated using eligible earnings (or a prorated fixed bonus amount)
based on the number of days worked during the Plan Year and is typically paid at
target to the estate at time of death. Celgene Management may award payments at,
above or below target based on latest estimates of company performance.
 
 
Leaves of Absence and Disability
Award is prorated using eligible earnings (or a prorated fixed bonus amount)
based on the number of days of Active Employment. Bonus is paid in accordance
with schedule defined for active employees. Special rules may apply in different
countries.
 
 
Transfers to or from countries with different currencies
Award is paid from employee’s payroll (and currency) as of February 1.  
Exchange rates as of February 1 are used.  



Establishment of Performance Objectives
Plan participants’ annual goals are established, measured, assessed and scored
against one or more of the following: corporate, divisional, functional,
regional, sub-regional, country and individual objectives. The Plan is designed
to reward that are established at or around the start of the Plan Year.


Objectives used to measure performance are those that ultimately drive the
achievement of our financial and business performance and are established per
the following:
•
Individual objectives: Set as part of the performance management process and are
approved by Celgene Management

•
Divisional, functional, regional and country objectives: Set by Celgene
Management and approved by the Chief Executive Officer

•
Corporate objectives: Set by Celgene Management under the direction of the Chief
Executive Officer and are subject to the approval of the Compensation Committee



Determining the Bonus Target
Each position is assigned a Bonus Target defined as a percentage of Eligible
Earnings or as a fixed target amount. An employee’s Bonus Target calculation is
based on his or her Eligible Earnings within the Plan Year multiplied by the
Bonus Target percentage, or is the fixed target amount (prorated based on the
number of days employed by Celgene or any Employing Entity during the Plan
Year).


Determining Bonus Target Weights
For all Plan participants, the Bonus Target may be weighted as a mix of
corporate, individual, divisional, functional, regional, sub-regional, and
country goals. These weightings reflect the principle that the greater impact
the employee may have on achieving certain objectives, the greater the weighting
placed on those objectives. The chart in Appendix 2 outlines the various Bonus
Target weightings by scope of role and/or grade.

4

--------------------------------------------------------------------------------



Determining the Bonus Payout
Bonus payouts may be higher or lower than an employee’s bonus target and are
determined as follows:


Employees in Grades
Bonus Determined by
Associate Managers through Associate Directors (Grades 8-11 or grade level
equivalent)
Combination of individual and business performance and values scores
Directors (Grade 12 and above or grade level equivalent)
Combination of individual and business performance

 
If achievements are above 100%, this will result in MIP payouts greater than
target. Scores and achievements that are below 100% will result in payouts lower
than target. The maximum gross amount of the total bonus payout for this Plan
Year is 200% of Bonus Target. Refer to the “Award Payment” section of this
document for examples.


Determining the Corporate MIP Score
Based upon recommendation from the Chief Executive Officer, the Compensation
Committee will, in its sole discretion, determine the degree of attainment of
corporate objectives by participants for the Plan Year.


Determining the Individual Performance Score for Associate Managers through
Associate Directors (Grades 8-11 or grade level equivalent)
The ability of each participant to focus on the achievement of the corporate,
divisional, regional, sub-regional, country, and individual objectives is
critical to Celgene achieving its key milestones. In addition, how each employee
achieves his/her individual objectives vis-à-vis the Celgene Values is
critically important to creating and maintaining a culture that fosters strong
performance and high achievement. Therefore, there are two key components that
determine the Overall Performance Rating. They are:
 
Performance Goals Score (75% of Individual Performance Score : Represents each
employee’s performance versus objectives that are set as part of the performance
management process. Each objective is weighted and evaluated individually and
each employee and his/her manager are required to carry out a final assessment
of each score. Each objective score is then added together to determine the
final Performance Goals Score. For weighting of corporate, regional,
sub-regional, country or individual goals, refer to Appendix 2.


Values Goals Score (25% of Individual Performance Score): Represents each
employee’s performance versus goals regarding the Celgene Values. Each goal will
be equally weighted and are set as part of the performance management process.
Each objective is evaluated individually and each employee and


his/her manager are required to carry out a final assessment of each score. Each
objective score is then added together to determine the final Values Goals
Score. If an employee receives an overall


Values Rating of Below Expectations (BE) the Overall Performance Rating will
likewise be BE, resulting in an Overall Performance Score (i.e., MIP score) of
zero and no bonus will be paid.


Determining the Individual Performance Score for Directors (Grade 12) and Above


Performance Goals Score (100% of Individual Performance Score): Represents each
employee’s performance versus objectives that are set as part of the performance
management process. Each objective is weighted and evaluated individually and
each employee and his/her manager are required to complete a final assessment of
each score. Each objective score is then added together to determine the final
Performance Goals Score. For weighting of corporate, regional, sub-regional,
country or individual goals, refer to Appendix 2.


Extra Credit: Each manager - at his/her own discretion - may award up to a total
of 50 points of extra credit to an employee who demonstrates results that far
surpass the established achievement measurements for a goal. Extra credit is
awarded per individual goal and may only be given when the following conditions
are met:
•
The provision for extra credit must have been included in the goal at the time
it was approved

•
The measure of the criteria for extra credit must have been specified when the
goal was approved.

•
The performance and results for the extra credit must be thoroughly documented
in the Performance Review.

The intention of extra credit is to further reward exceptional performance that
brings significant value to Celgene and drives its business forward and as such
should be utilized on an exceptional or infrequent basis. Even if extra credit
is awarded, the maximum gross amount of the total bonus payout for this Plan
Year cannot exceed 200% of Bonus Target.

5

--------------------------------------------------------------------------------



Employees on Performance Improvement Plans
If an individual’s performance versus objectives is below required standards
including, but not limited to, being subject to a Performance Improvement Plan
during the Plan Year, whether or not individual objectives are met, an award may
not be earned in respect of any bonus element, individual or corporate. Final
scoring for each participant is subject to approval by the Celgene Management
Committee.


Award Payment
Payouts are typically approved and paid in the 1st quarter of the following Plan
Year. MIP awards, less any appropriate legal/statutory deductions as required or
permitted under applicable law, will be paid in the manner in which the employee
has elected to receive his or her regular salary, subject to the Company's
approval.


Notwithstanding anything herein to the contrary, in no event shall any bonus
payments in respect of the Plan Year be made after March 15 of the following
year.


Administration
Celgene has the authority to interpret, administer and implement the Plan
approved by the Compensation Committee. The Management Committee or Chief
Executive Officer may make variations to an individual’s level of participation,
changes of targets, weights and payouts, excluding changes to their own
eligibility. The Compensation Committee may, in its sole discretion, make
adjustments to the Plan during the Plan Year as deemed advisable in order to
give consideration to changes in accounting rules, principles or methods, or
extraordinary events, and make adjustments to financial performance measures in
recognition of such occurrences, including varying or withdrawing the Plan.


Any bonus paid under the MIP shall not form part of salary for purposes of
pension or other benefits plans calculations, except where mandated by law or if
defined as such in the pension or benefits plan documents. It is understood that
any bonus paid under the MIP is already inclusive of any additional monthly
wages and holiday entitlement that are due to the employee.
Subject to applicable law, an employee’s eligibility to participate in the MIP
in this Plan Year constitutes neither a guarantee of employment, nor a guarantee
of an award for the entire Plan
Year or any portion thereof, nor a guarantee of entitlement to participate in
MIP or any other similar Plan in future years.


The rights and interests of a participant under the Plan are personal to the
individual and may not be assigned encumbered or transferred except by
assignment to successors of the Company.


Section 409A
This Plan is intended to be exempt from and/or comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, and the final
regulations and official guidance promulgated thereunder (together, “Section
409A”). Nothing in the Plan shall be construed as the guarantee of any
particular tax treatment to any participant hereunder.





6